 In the Matter of S. A. KENDALL, JR., H. E. REAM, STANLEY ASHBY,AND LESTER YUTZY, STANLEY COAL COMPANY, KRAY COAL COM-PANY, OR WHATEVER NAME DOING BUSINESS, AND J. P. WRIGHTandUNITED MINE WORKERS- OF AMERICA,DISTRICT#31, AFFILIATEDWITH C. I. O.In the Matter of S. A. KENDALL, JR., H. E. REAM, STANLEY ASHBY,,AND LESTER YUTZY, STANLEY COAL COMPANY, KRAY COAL COM-PANY, OR WHATEVER NAME DOING BUSINESS,AND OTT MILLERandUNITED MINE WORKERS OF AMERICA, DISTRICT # 31, AFFILIATEDWITH C. I. O.In the Matter of S. A. KENDALL, JR., H. E. REAM, STANLEY ASHBY,AND LESTER YUTZY, STANLEY COAL COMPANY, KRAY COAL COM-PANY, OR WHATEVER NAME DOING BUSINESS,AND SHERMAN HELMSandUNITED MINE WORKERS OF AMERICA, DISTRICT # 31, AFFILI-ATED WITH C. I. O.In the Matter of S. A. KENDALL, JR., H. E. REAM, STANLEY ASHBY,AND LESTER YUTZY, STANLEY COAL COMPANY, KRAY COAL COM-PANY, OR WHATEVER NAME DOING BUSINESS,AND JESSE SALISBURYandUNITED MINE WORKERS OF AMERICA, DISTRICT # 31, AFFILI-ATED WITH C. I. O.Cases Nos,R-3325 to R-3328, inclusive,respectivelySUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONSMarch, 10; 1942On February 10, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision, Direction of Elections, and Orderin the above-entitled proceeding.'On March 2, 1942, Kray CoalCompany, Inc., J. P. Wright, George Keener, Sherman Helms, andJesse Salisbury, and United Mine Workers of America, District # 31,entered into a stipulation, which has been filed with the Board, agree-'138 N. L. R. B. 1071.39 N. L. R. B., No. 118.6461 S.A.KENDALL,JR. ETC.647ing that George Keener be substituted for Ott Miller in' Case No.R-3326 and that eligibility to vote be determined by reference to thepay roll for the period ending February 28, 1942, and requesting thatthe Board amend its Decision, Direction of Elections,and Orderaccordingly.The Board has also been advised by the Acting RegionalDirector that a longer period within which to hold the elections isnecessary.The Board,having duly considered the matter,hereby amends itsDirection of Elections dated February 10, 1942,by striking therefromthe name "Ott Miller" wherever it occurs and substituting thereforthe name "George Keener"; by striking therefrom the words "notlater than thirty(30) days from the date of this Direction"and sub-stituting therefor the words "not later than forty(40) days from thedate of this Direction";and by striking therefrom the words"duringthe pay-roll period immediately preceding the date of this Direction"and substituting therefor the words"during the pay-roll period endingFebruary 28, 1942."Mit.WM.M. LEISERSON took no part in the consideration of theabove Supplemental Decision and Amendment to Direction ofElections.'